Citation Nr: 0206746	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure during service.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to September 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2000 and July 2000 rating decisions by the 
RO.  



REMAND

The veteran asserts that he has current skin disability due 
to exposure to herbicides in the Republic of Vietnam.  

The RO denied his claim of service connection for 
folliculitis in November 1998 and the veteran submitted a 
timely Notice of Disagreement (NOD) in December 1998, 
followed by a Substantive Appeal later that month.  

In April 1999 correspondence to the RO, the veteran withdrew 
his appeal on the issue of service connection for a skin 
disability.  

In March 2000, the veteran submitted a new claim for service 
connection for a skin disability, claimed as due to Agent 
Orange exposure.  

In April 2000, the RO issued a rating decision which found 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim of service 
connection for a skin disability, claimed as due to exposure 
to herbicides in service.  

In June 2000, the veteran submitted a claim of service 
connection for scars on his arms, back, stomach, neck, legs, 
buttocks and feet, claimed as due to exposure to herbicides 
in service.  

The RO denied the veteran's claim of service connection for 
scars in a July 2000 rating decision.  

In July 2000 correspondence to the RO, the veteran disagreed 
with the denial of the claim of service connection for a skin 
disability and timely appealed.  The veteran was afforded a 
VA examination in January 2001.  

In a March 2001 Decision Review Officer (DRO) decision, the 
RO denied service connection for a chronic skin condition to 
include claimed chloracne, acne-form skin rash, folliculitis 
and residual skin scarring.  

In April 2001 correspondence to the RO, the veteran requested 
a personal hearing; but he has not been afforded an 
opportunity to appear a hearing.  As such, he should be 
afforded such a hearing.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to determine 
whether he wishes to appear for hearing 
before a Hearing Officer at the RO or 
before a Member of the Board, either in 
person at the local office or at 
videoconference hearing.  Once this 
determination has been made, the RO 
should undertake to schedule the veteran 
for the requested hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




